DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2020 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  TANG (US 20190306863) discloses [0060] DCI format 0 can implicitly indicate that the uplink waveform of the terminal device is single-carrier frequency-division multiple access (Single-carrier Frequency-Division Multiple Access, “SC-FDMA” for short), and DCI format 1 may implicitly indicate that the uplink waveform of the terminal device is orthogonal frequency division multiplexing (Orthogonal Frequency Division Multiplexing, “OFDM” for short). However, TANG does not expressly teach claim 2 limitation “wherein one or more fields of downlink control information (DCI) that indicate information distinct from an indication of the determined communication link waveform are interpreted based on one or more waveform parameter values included in the one or more fields .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467